Name: Commission Regulation (EEC) No 1987/79 of 7 September 1979 amending the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 9 . 79 No L 229 /5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1987/79 of 7 September 1979 amending the arrangements for imports of certain textile products originating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common proce ­ dure for administering quantitative quotas ('), and in particular Articles 2 and 1 1 thereof, Whereas Community quantitative quotas for the importation of certain textile products originating in Taiwan were established by Commission Regulation (EEC) No 3020/77 of 30 December 1977 0 for the period 1 January 1978 to 31 December 1982 ; whereas those import arrangements were maintained by Council Regulation (EEC) No 255/78 of 7 February 1978 (3 ), pending the introduction of definitive arrangements ; Whereas Commission Regulation (EEC) No 2604/78 of 26 October 1978 (4 ) adjusted the quotas for the years 1979 to 1982 ; Whereas it has been found necessary to adapt certain of the quantitative quotas established by the above ­ mentioned Regulation (EEC) No 2604/78 to take account of the requirements of the Community market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee , HAS ADOPTED THIS REGULATION : Article 1 The quantitative quotas and their allocation among the Member States set out in the Annex to Regulation (EEC) No 2604/78 are hereby replaced by those set out in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 September 1979 . For the Commission Wilhelm HAFERKAMP Vice-President ( ¢) OJ No L 124, 8 . 6 . 1970 , p. 1 . ( 2 ) OJ No L 357, 31 . 12 . 1977, p. 51 ( 3 ) OJ No L 39 , 9 . 2 . 1978 , p. 1 . O OJ No L 317, 10 . 11 . 1978 , p. 1 . No L 229/6 Official Journal of the European Communities 11 . 9 . 79 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1978 ) Description Unit Member States Quantity 1979 10 ex 60.02 60.02-40 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized : Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , impregnated or coated with artificial plastic materials 1 000 pairs BNL UK EEC 1945 281 4 968 14 A (') ex 61.01 61.01-01 Men's and boys ' outer garments : Men's and boys ' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 1 000 pieces D EEC 1510 1853 1 ? (2 ) ex 61.01 61.01-34, 36, 37 Men's and boys ' outer garments : Men's and boys ' woven jackets and blazers , of wool , of cotton or of man-made textile fibres 1 000 pieces D EEC 500 586 21(3) ex 61.01 ex 61.02 B 61.01-29, 31 , 32 61.02-25, 26 , 28 Men's and boys ' outer garments : Women's , girls ' and infants ' outer garments : B. Other : Parkas , anoraks , windcheaters and the like , woven , of wool , of cotton or of man-made textile fibres 1 000 pieces D EEC 2 753 3011 67 60.05 B ex 60.06 B 60.05-86, 87, 89 , 91 , 95 , 98 60.06-92 , 96 , 98 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rubberized ; articles (other than bathing costumes) of knitted or crocheted fabric , elastic or rubberized, of wool , of cotton or of man-made textile fibres Tonnes BNL UK EEC 276 92 648 (') 1980 1981 1982 D I 520 I 529 1 541 EEC 1939 2 028 2 121 ( 2 ) 1980 1981 1982 D 500 500 500 EEC 615 642 670 (') 1980 1 981 1982 D 2 805 2 848 2 894 EEC 3 109 3 201 3 297 11 . 9 . 79 Official Journal of the European Communities No L 229/7 Cate ­ gory CCT heading No NIMEXE code ( 1978) Description Unit Member States Quantity 1979 73 (') ex 60.05 A II 60.05-16, 17 , 19 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres 1 000 pieces D EEC 675 1224 110 ex 62.04 62.04-25, 75 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Woven pneumatic mattresses Tonnes BNL UK EEC 136 438 1705 (') 1980 1981 1982 D 686 700 714 EEC 1 273 1 324 1 377